Citation Nr: 0401712	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ankle 
achilles tendonitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for right knee 
patellofemoral syndrome.

4.  Entitlement to service connection for right wrist 
tendonitis.

5.  Entitlement to service connection for an ingrown toenail 
of the right great toe.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In the substantive appeal received in March 2003, the veteran 
indicated that the issue concerning his right great toe 
should be service connection for the residual of a fracture.  
The RO, however, has only addressed the issue of entitlement 
to service connection for an ingrown toenail or the residuals 
thereof, not a fracture.  Therefore, the issue of entitlement 
to service connection for residuals of a fracture of the 
right great toe is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Right ankle achilles tendonitis was present at the time 
of discharge from service and would require further 
treatment.

3.  Chronic sinusitis was present at the time of discharge 
from service and would require further treatment.

4.  The right knee strain in service was acute.  

5.  There were no residuals of right knee patellofemoral 
syndrome at discharge.


6.  There is no continuity of a right knee disorder following 
service and the evidence does not relate any current right 
knee disorder to service.  

7.  The right wrist tendonitis during service was acute.  

8.  The veteran does not have right wrist tendonitis or the 
residuals thereof.  

9.  The right great ingrown toenail in service was acute and 
no other disorder of the right great toe was present during 
service.  

10.  The veteran does not have an ingrown toenail of the 
right great toe or the residuals thereof.  


CONCLUSIONS OF LAW

1.  Right ankle achilles tendonitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Chronic sinusitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Right knee patellofemoral syndrome was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Right wrist tendonitis was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

5.  An ingrown toenail of the right great toe was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Right ankle

The veteran's service medical records do not show evaluation 
or treatment of the right ankle Achilles tendon.  A report of 
medical history completed in conjunction with the veteran's 
retirement shows he reported swollen or painful joints, and 
he referenced the ankles.  The report of medical examination 
shows he complained of right Achilles tendon pain.  No 
diagnosis was given.  The veteran received a VA examination 
in August 2000 while he was still on active duty.  He 
reported a history of Achilles tendonitis and at the time was 
receiving treatment at sick call.  There was heel cord 
tightness and tenderness of the right achilles on palpation 
and movement.  Motion was limited to 30 degrees plantar 
flexion and 5 degrees dorsiflexion.  The diagnosis was 
achilles tendonitis with residual and the plan was that it 
would require further treatment.  Since the veteran was shown 
with right ankle Achilles tendonitis at the time of the VA 
examination in August 2000, and it was noted that this would 
require further treatment, the Board concludes that right 
ankle Achilles tendonitis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Sinusitis

An August 1983 clinical record notes the veteran complained 
of a sore throat that was probably due to postnasal drip.  In 
September 1987 he denied having sinusitis or hay fever.  At a 
November 1995 examination the clinical evaluation of the 
sinuses was normal.  An April 1996 record shows allergic 
rhinitis.  At an August 1999 examination the veteran did not 
complain of sinusitis or hay fever, and the sinuses were 
normal.  A January 2000 clinical record shows an assessment 
of upper respiratory infection and rhinitis.   A report of 
medical history completed in May 2000 in conjunction with the 
veteran's retirement shows he denied sinusitis and did know 
if he had had hay fever or allergic rhinitis.  In a 
handwritten addendum dated in August 2000, the veteran 
indicated his nose felt clogged most of the time, and an 
annotation states that the veteran responded to medication.  
The report of medical examination shows the clinical 
evaluation of the sinuses was normal.  The veteran received a 
VA examination in August 2000 while he was still on active 
duty.  The examination report notes a history of chronic 
sinusitis and of treatment for allergic rhinitis.  The 
veteran's complaints included postnasal drip and sinus 
tenderness.  On examination, clear postnasal drip was noted.  
The diagnosis was chronic sinusitis with residual and the 
plan was that it would require further treatment.

The medical records in the claims file show episodes of post 
nasal drip or rhinitis.  The August 2000 VA examination while 
the veteran was still in service shows that the service 
medical records were reviewed and that the veteran had 
chronic sinusitis that would require further treatment.  
Since sinusitis was shown in service and would require 
further treatment, the Board concludes that sinusitis was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

Right knee.

An October 1980 clinical record entry notes a knee strain no 
direct trauma.  A September 1987 report of medical history 
shows the veteran denied having a trick or locked knee.  At 
an August 1999 examination the veteran did not complain of a 
trick or locked knee and the clinical evaluation of the lower 
extremities was normal.  A November 1995 examination shows 
the clinical evaluation of the lower extremities was normal.  
At an examination for retirement, the veteran indicated he 
had a trick or locked knee, and that it popped frequently.  
There were no findings related to the right knee on the 
examination report.  The veteran received a VA examination in 
August 2000 while he was still on active duty.  The history 
was that the veteran had right patellofemoral syndrome and 
that he got occasional pain in the knee.  The last time he 
was treated was in 1980 but since he was wearing a knee brace 
he had no problems.  The diagnoses included right knee 
patellofemoral syndrome with no residuals on examination.  

At the VA examination, the veteran claimed he used a knee 
brace since 1980.  However, this is not supported by the 
service medical records.  Additionally, the veteran's own 
assertions at examinations subsequent to 1980 to the time of 
his retirement from service do not show he used a knee brace.  
Therefore, the knee problem shown in 1980 was acute.  While 
he had complaints related to the knee at retirement, there 
were no residuals of the knee problem that was shown in 1980 
and the veteran did not have patellofemoral syndrome at the 
time of his discharge from service.  38 C.F.R. § 3.303(a), 
(b) (2003).

A May 2001 VA clinical record shows a past history of right 
patellofemoral syndrome.  There were no findings related to 
the knees.  A July 2001 VA clinical record shows the veteran 
had bilateral knee pain and that he had been diagnosed with 
chondromalacia.  An October 2001 VA examination shows chronic 
knee pain and VA clinical records in May 2003 and June 2003 
show knee pain.  These records show that the veteran had knee 
pain following service.  However, as noted above, no right 
knee disorder was shown or even complained of in the service 
medical records from 1980 until his complaint at retirement, 
and there was no disorder of the right knee noted at 
retirement from service.  Additionally, the VA medical 
records show that the knee complaints did not begin until May 
2001.  Since there were no residuals of the right knee 
patellofemoral syndrome at discharge from service and knee 
pain was not shown until May 2001, there is no continuity of 
the disorder following service.  The medical evidence in the 
record does not relate any current right knee disorder to 
service.  38 C.F.R. § 3.303(b), (d) (2003).

The right knee complaints in service were acute.  There were 
no residuals of right knee patellofemoral syndrome at 
discharge, there is no continuity of the disorder following 
service, and the evidence does not relate any current knee 
disorder to service.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
right knee patellofemoral syndrome.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Right wrist

An August 1987 clinical record shows an assessment of 
tendonitis of the right wrist.  A September 1987 report of 
medical history does not show any complaints related to the 
right wrist.  A November 1995 report of medical examination 
shows the clinical evaluation of the upper extremities was 
normal.  At an August 1999 examination, the veteran did not 
indicate he had any wrist problems and clinical evaluation of 
the upper extremities was normal.  At an examination for 
retirement, the veteran did not indicate he had any wrist 
problems.  The clinical evaluation of the upper extremities 
was normal.  The veteran received a VA examination in August 
2000 while he was still on active duty.  The diagnoses 
included right wrist tendonitis with no residuals on 
examination. 

The veteran was noted with right wrist tendonitis on one 
occasion in 1987.  However, there were no further findings 
related to the right wrist in the service medical records and 
at discharge from service, there were no residuals.  
Therefore, the 1987 right wrist tendonitis was acute.  
Additionally, as noted, there were no residuals of the right 
wrist tendonitis.  Service connection may only be granted for 
disability resulting from disease or injury.  As such, a 
disability must be present.  However, the veteran does not 
have right wrist tendonitis or the residuals of right wrist 
tendonitis.  In the absence of proof of a present disability, 
there is no valid claim.  38 C.F.R. § 3.303 (2003); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The right wrist tendonitis during service was acute.  The 
veteran does not have right wrist tendonitis or the residuals 
thereof.  Accordingly, the preponderance of the evidence is 
against the claim for service connection for right wrist 
tendonitis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Right great toe

The veteran contends, in essence, that he has a right great 
toe disability that was incurred in service.  The RO has 
adjudicated the issue of service connection for the residuals 
of an ingrown toenail of the right great toe, which the Board 
will address in this decision.  The issue of entitlement to 
service connection for residual of a fracture of the right 
great toe, raised in the substantive appeal, has been 
referred to the RO for appropriate action.  

A September 1987 report of medical history shows the veteran 
denied having foot trouble.  A May 1988 clinical record notes 
an ingrown toenail of the right great toe.  On examination in 
November 1995, the clinical evaluation of the lower 
extremities was normal.  At an August 1999 examination, the 
veteran denied having foot trouble and the clinical 
evaluation of the lower extremities was normal.  At an 
examination for retirement, the veteran indicated he did not 
have foot trouble.  There were no findings on the examination 
report.  At a VA examination in August 2000, while he was 
still on active duty, he reported that he had a right great 
ingrown toenail that was being treated and was almost 
resolved.  On examination, the right great toe did not appear 
to have an ingrown toenail, and no infection was noted.  The 
diagnoses included right ingrown toenail with no residual.   

The veteran was noted with an ingrown toenail of the right 
great toe on one occasion in 1988.  However, there were no 
further findings related to the right great toe in the 
service medical records and at discharge from service, there 
were no residuals.  Therefore, the 1988 ingrown toenail was 
acute.  Additionally, as noted, there were no residuals of 
the right great ingrown toenail on examination in August 
2000.  Service connection may only be granted for disability 
resulting from disease or injury.  As such, a disability must 
be present.  However, the veteran does not have a right great 
toe ingrown toenail or the residuals of an ingrown toenail.  
In the absence of proof of a present disability, there is no 
valid claim.  38 C.F.R. § 3.303 (2003); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

The right great ingrown toenail in service was acute and no 
other disorder of the right great toe was noted during 
service.  The veteran does not have a right great toe ingrown 
toenail or the residuals of an ingrown toenail.  Accordingly, 
the preponderance of the evidence is against the claim for 
service connection for an ingrown toenail of the right great 
toe.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).



Veterans Claims Assistance Act

During the pendencey of the veteran's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
rating decisions, the January 2003 statement of the case, and 
a January 2002 VA letter.  The statement of the case provided 
the veteran with a summary of the evidence in the record used 
for the determinations.  Accordingly, the veteran was advised 
of the evidence necessary to substantiate his claims.  The 
January 2002 VA letter advised the veteran of the evidence 
needed to support the claim, the kind of evidence he was 
responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Accordingly, the duty to notify 
the veteran of what evidence he was responsible for obtaining 
and the evidence VA was responsible for obtaining has been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO obtained the service medical records.  The veteran has 
provided copies of VA medical records.  He has also received 
a VA examination.  The veteran has not identified additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003). 


ORDER

Service connection for right ankle achilles tendonitis is 
granted.

Service connection for chronic sinusitis is granted.

Service connection for right knee patellofemoral syndrome is 
denied.

Service connection for right wrist tendonitis is denied.

Service connection for an ingrown toenail of the right great 
toe is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



